Exhibit 99.1 FINISH LINE REPORTS SECOND QUARTER EARNINGS · Income from continuing operations improved 91% compared to Q2 last year · Q2 Consolidated comparable store net sales increased 4.7% INDIANAPOLIS September 25, 2008— The Finish Line, Inc. (the “Company”) (NASDAQ:FINL) announced results for the second quarter ended August 30, 2008. SECOND QUARTER RESULTS: For the thirteen weeks ended August 30, 2008 (“second quarter” or “Q2”), the Company reported income from continuing operations of $13.2 million, or $.24 per diluted share, compared to income from continuing operations of $6.9 million, or $.14 per diluted share, for the thirteen weeks ended September 1, 2007 (“Q2 LY”). Diluted weighted average shares outstanding were 54,764,000 for Q2, a 16.1% increase versus 47,188,000 shares outstanding for Q2 LY, which reflects the 6.5 million shares issued March7, 2008 in connection with the previously announced settlement with Genesco Inc. For the second quarter, consolidated net sales increased 3.9% to $353.3 million compared to net sales of $340.0 million for Q2 LY.Consolidated comparable store net sales increased 4.7% for Q2 compared to the same period a year ago.By concept, Finish Line comparable store net sales increased 4.9% and Man Alive comparable store net sales increased 1.3%. Merchandise inventories on a consolidated basis were $269.9 million at August 30, 2008, compared to $303.6 million at September 1, 2007.On a per square foot basis, consolidated merchandise inventories at August 30, 2008 decreased 10%.Finish Line merchandise inventories decreased 10% and Man Alive inventories decreased 4% compared to one year ago. Alan H.
